DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, recites “wherein the evaluation unit is designed to evaluate the measured operating variable(s) with respect to the need for maintenance and/or repair and to output a signal about the need for maintenance and/or repair via a signal transmission device for signaling the need for maintenance if the result of the evaluation of the operating variable(s) indicates the need for maintenance” is unclear and not defined because according to patent rule in filing the status of the claim in the U.S. Application to pointing out the technical operation of the claimed invention by the following reasons: 1) the term “designed” is vague on how to show a technical performance operation to recognize with respect to need for maintenance and/or repair, and output a signal about the need for maintenance and/or repair? 2) there is no data storage or a predetermined data being stored in the evaluation unit to be used in evaluating; 3) there is no operating time corresponding in performance 
 	Applicant is remind that according to the decision from the Federal Circuit Court, although the claims are read in light of the specification, limitations from the specification is not imported into the claims (In re Van Geuns, 988 F.2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993).
  Regarding claim 1, the phrase "and/or" recites in lines 9, 10, 12, 13 renders the claim indefinite because it is unclear and deem to be indefinite functional describe the structure operation which enables this functionality.
With respect to claims 3, 4, 6, 7, 8 and 9 have the same problem with the phrase “and/or” render the claims are indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The claim recites “if the result of the evaluation of the operating variable(s) indicates the need for maintenance”. However, there is no operation time of evaluation and there is no data storage to store predetermined threshold data in the evaluation to be used in evaluating, and there is no operating time being access in measurement of evaluation (for example: e.g. comparing the data storage threshold with the measured operating variables if the measured operating exceed the predetermined threshold to recognize an output result…for maintenance). Therefore the present claimed invention is inoperative and lack utility, and further the result is not tangible.
 	Claims 2-11 are rejected based on the rejection of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Silovic et al (US 7991586) discloses device for transmitting measured values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865